Citation Nr: 0216222	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  99-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been received to 
reopen the claim for service connection for ear infection 
including otitis media.

(The issue of entitlement to service connection for 
lymphadenitis of the left inguinal region claimed as inguinal 
hernia will be addressed in a future decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active honorable service from May 1956 to 
March 1958, and from October 1961 to August 1962.  Service 
from September 1962 to August 1968 has been determined to 
have been under dishonorable conditions.

The current appeal arose from a November 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied the veteran's 
claim of entitlement to service connection for lymphadenitis 
of the left inguinal region claimed as inguinal hernia, and 
determined that he had not submitted new and material 
evidence with which to reopen his claims of entitlement to 
service connection for bilateral hearing loss and for ear 
infection, including otitis media.

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1999, and before the undersigned Member of 
the Board at the RO in April 2001, transcripts of which have 
been associated with the claims file.

This matter was previously before the Board in June 2001, at 
which time it was remanded for additional development.  

In August 2002 the RO most recently affirmed the 
determinations previously entered.

The Board is undertaking additional development on the claim 
of entitlement to service connection for lymphadenitis of the 
left inguinal region claimed as inguinal hernia, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  

When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the issue.


FINDINGS OF FACT

1.  The RO denied reopening the claims of entitlement to 
service connection for bilateral hearing loss and for ear 
infection, including otitis media when it issued an 
unappealed determination in February 1997.

2.  Additional evidence submitted since the February 1997 
determination is either cumulative or redundant, or otherwise 
does not bear directly and substantially upon the issues at 
hand, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1997 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for bilateral hearing loss 
is not new and material, and the veteran's claim for that 
benefit has not been reopened.  38 U.S.C.A. §§ 5104, 5108, 
7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103 (2002).

2.  Evidence submitted since the February 1997 rating 
decision wherein the RO denied reopening the claim of 
entitlement to service connection for ear infection, 
including otitis media is not new and material, and the 
veteran's claim for that benefit has not been reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence which was of record prior to the February 1997 
determination wherein the RO denied reopening the claims of 
entitlement to service connection for bilateral hearing loss 
and ear infection including otitis media is reported in 
pertinent part below.

Service medical records revealed that there was no evidence 
of a hearing loss disability during the veteran's period of 
active service.  Hearing acuity was tested in March 1956, 
March 1958, and June 1962, and was measured to be 15/15 
bilaterally.

A chronological record of medical care dated in March 1957, 
showed that the veteran reported an ear ache.  There was no 
diagnosis provided.

A chronological record of medical care dated in February 
1962, showed that the veteran reported pain in the right ear.  
It was noted in March 1962 that his symptoms were associated 
with an upper respiratory infection.

Subsequent to service, the evidence of record showed that the 
veteran was treated at a VA outpatient treatment center for 
chronic left otitis media in April 1986.

VA outpatient treatment records dated from February 1976 to 
March 1976, show that the veteran reported loss of hearing in 
the right ear.  He indicated that this had begun one year 
earlier, and had been getting progressively worse.

The evidence associated with the claims file subsequent to 
the February 1997 determination wherein the RO denied 
reopening the claims of entitlement to service connection for 
ear infection, including otitis media, is reported in 
pertinent part below.

Private medical records dated from July 1989 to March 1998 
show that the veteran was treated for bilateral serous otitis 
media and fluctuating hearing.  It was indicated that he 
sustained a head injury in an accident when he hit his head 
on a truck door in July 1989, and had been experiencing 
vertigo and hearing loss.   In November 1990, his physician 
opined that he had stable sensorineural hearing loss, and 
that he felt that at least some of the hearing loss was 
secondary to hereditary components since the right ear was 
totally flat.  He added that he could not rule out how much 
of this was secondary to the accident.

A private medical record dated in July 1998 shows that the 
veteran had bilateral sensorineural hearing loss.

VA outpatient treatment records dated from July 1997 to 
October 1998, reveal that the veteran was evaluated on 
several occasions for sensorineural hearing loss.

The veteran provided oral testimony before a Hearing Officer 
at the RO in April 1999.  He testified that he had 
experienced ear infections and hearing loss during his 
periods of active service.  He asserted that he had been 
given antibiotics, but that his hearing was not checked.  He 
stated that he was treated 15 to 25 times for ear infections 
during service, and that after service he self-medicated the 
condition.  He added the hearing in his right ear was 
completely gone and that he had considerable hearing loss in 
the left ear.  He stated that he was assisted by the use of a 
hearing aid.  He also added that he had not been told that he 
had hearing loss during service.

A private medical record dated in June 1999, shows that the 
veteran had his hearing evaluated since June 1989.  He was 
said to have a flat sensorineural hearing loss bilaterally 
from approximately 250 to 4000 Hertz, and then a significant 
drop above 4000 Hertz to 50 decibels in the right ear and 90 
decibels in the left ear.

The transcript of the April 2001 hearing before the 
undersigned Member of the Board had been associated with the 
claims file.  The veteran testified that he had experienced 
ear infections and hearing loss during his periods of active 
service.  

He indicated that he was exposed to acoustic trauma as an 
infantryman during his period of service, which contributed 
to his current hearing loss disability.  He added, however, 
that no medical professional had attributed his current 
hearing loss disability to service.  He also related that he 
continued to have ear infections and significant hearing 
loss.

A letter dated in January 2002, shows that the result of a 
thorough search had revealed that there were no records 
located in the Clinical Information Management Service Line 
of the VA Medical Center in New Orleans, Louisiana, with 
regard to the veteran.


Criteria

New and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.1103 (2002).  

The governing regulations provide that an appeal consists of 
a timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2002).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA 
must reopen a finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).
A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 1991 & Supp. 2002).  A final and binding agency 
decision shall not be subject to revision on the same factual 
basis except by duly constituted appellate authorities or 
except as provided in § 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2002).

Despite the finality of a prior final RO decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which had been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

The CAVC has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, VA must reopen the claim.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).

The CAVC has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans, 9 Vet. 
App. at 273.

In determining whether to reopen a previously and finally 
denied claim, the Board must determine whether the veteran 
has presented new and material evidence under 
38 C.F.R. § 3.156(a) (2002) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2002).

New evidence is evidence which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans, 9 Vet. App. at 283.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At this stage of its analysis, the Board does not evaluate 
such evidence in the context of the record as a whole.  
Compare Madden, 125 F. 3d 1477 at 1481 [in evaluating the 
evidence and rendering a decision on the merits, the Board is 
required to assess the credibility, and therefore the 
probative value, of proffered evidence in the context of the 
record as a whole].    See also Chipego v. Brown, 4 Vet. App. 
102, 104-105 (1993) [the Justus presumption of credibility 
does not extend beyond the predicate determination of whether 
the case should be reopened].

If VA determines that new and material evidence has been 
presented under 38 C.F.R. § 3.156(a), the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).

The Board further observes that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  

It is specifically noted that nothing in the Act shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See 38 U.S.C. § 5103A(f).

In Kutscherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
CAFC decision in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. 
45,620, 45,629 (August 29, 2001).


Service Connection

In general, the applicable law and regulations state that 
service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. § 1131 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) (2002).

Although not shown in service, service connection may still 
be granted for organic disease of the nervous system 
(sensorineural hearing loss) when found disabling to a 
compensable degree during the first post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.307, 3.309 (2002); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2002).  It is the Secretary's burden to 
rebut the presumption of in-service aggravation.  See Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993); Akins v. Derwinski, 1 
Vet. App. 228, 232 (1991). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2002).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning applicable 
legislation.  38 C.F.R. § 3.303(c) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2002). 
The threshold for normal hearing is from 0 to 20 decibels 
with higher thresholds indicating some degree of hearing 
loss.  The failure to meet these criteria at the time of a 
veteran's separation from active service is not necessarily a 
bar to service connection for hearing loss disability.  
Hensley, 5 Vet. App. at 157.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that, as it notified the veteran in 
its June 2001 remand of his case to the RO, there has been a 
significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  Among other things, this law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supercedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  66 Fed. 
Reg. 45,620, 45,630-45,632 (August 19, 2001) (to be codified 
at 38 C.F.R. § 3.159).

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The CAVC has held 
that the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the CAFC has recently held that only section 4 of 
the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and that 
section 3(a) of the VCAA (covering duty-to-notify and duty-
to-assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment.



The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claims, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claims he indicated treatment at the VA Medical 
Center in Mobile, Alabama; the VA Medical Center in 
Montgomery, Alabama; the VA Medical Center in Biloxi, 
Mississippi; the VA Medical Center in New Orleans, Louisiana; 
the VA Medical Center in the Bronx, New York; the Dauphin 
West Eye, Ear, Nose & Throat Specialists, PA; the Premier 
Health Management, Inc. in Mobile, Alabama; and the Hunter 
Medical Systems, Inc.  The veteran also reported treatment by 
FAL, MD; JRS, Jr., MD; and THT, MD.

Not only is correspondence from the above private providers 
on file, the treatment records have been obtained from these 
respective providers and have been associated with the 
veteran's claims folder.  The RO has obtained and associated 
with the claims file the medical treatment and examination 
reports identified by the veteran.  The RO's efforts to 
obtain claimed treatment reports from the New Orleans, 
Louisiana Medical Center met with a negative reply.  The RO 
gave the veteran the opportunity to provide such claimed 
records of treatment; however, he did not respond to the RO's 
request.

The Board is of the opinion that to the extent possible, 
there is sufficient medical evidence on file to permit a 
determination of the issues on appeal.  See 38 U.S.C. 
§ 5103A(d) (West Supp. 2002).

As noted earlier, the veteran was specifically notified of 
the enactment of the VCAA in the Board's June 2001 Remand, 
and by letter also dated in June 2001, each of which advised 
him of the evidence required to establish entitlement, 
indicating what additional evidence was required to be 
submitted in support of his claim.  Such notice sufficiently 
placed the veteran on notice of what evidence could be 
obtained by whom and advised him of his responsibilities if 
he wanted such evidence to be obtained by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Similarly, the RO has considered the enactment of the VCAA in 
adjudicating the veteran's claim as set forth in the 
Supplemental Statement of the Case dated in August 2002.

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the RO has informed the veteran of the 
evidence needed to substantiate his claim through issuance of 
a rating decision, a Statement of the Case, a Supplemental 
Statement of the Case, the Board Remand, and associated 
correspondence.

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran to the extent possible.  See Quartuccio, supra.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He has provided oral 
testimony before a Hearing Officer at the RO in April 1999, 
and before the undersigned Member of the Board at the RO in 
April 2001.

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claims.  

In sum, the Board finds that there has been substantial 
compliance with VCAA as the record currently stands.


Bilateral Hearing Loss

The veteran seeks to reopen his claim of entitlement to 
service connection for bilateral hearing loss which the RO 
declined to reopen most recently in February 1997.

When a claim is finally denied, the claim may not thereafter 
be reopened and allowed, unless new and material evidence has 
been presented.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not only previously 
of record and is not merely cumulative of evidence previously 
of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for bilateral hearing loss.

The service medical records of the veteran had already been 
considered at the time of the February 1997 decision.  They 
did not show that the veteran experienced hearing loss during 
his period of active service.  They are therefore not new.  

There was no evidence of record of sensorineural hearing loss 
during the first year following the veteran's period of 
active service.

While the additional evidence consists of VA and private 
outpatient treatment records which evidence treatment for 
current bilateral hearing loss, and are not duplicative of 
previous evidence, and thus new, they are not material.  They 
do not link the bilateral hearing loss of the veteran to 
active duty.  There was already evidence of record showing 
the veteran had a bilateral hearing loss disability at the 
time of the February 1997 rating decision.  The CAVC has held 
that additional evidence, which consists of records of post-
service treatment that do not indicate that a condition is 
service-connected, is not new and material.  Cox v. Brown, 5 
Vet. App. 95, 99 (1993).

Moreover, the private medical records dated in November 1990 
provide an opinion wherein the veteran's physician believed 
that the sensorineural hearing loss, was in part secondary to 
hereditary components, since his right ear was totally flat, 
and in part secondary to a post-service accident wherein the 
veteran his head against the door of a truck.

The Board has considered the veteran's testimony and his 
statements in support of his claim which have been associated 
with his claims file.  Although presumed to be true, see 
Justus, they are repetitive of previous statements made to 
physicians and others which were previously considered by the 
RO, and are therefore not new.  The Board has also considered 
the statement by the veteran that his hearing loss is the 
result of acoustic trauma experienced during his period of 
active service.  

Although this statement is new, it is not material, as his 
service medical records are silent as to exposure to acoustic 
trauma, and he has not shown that a competent medical 
authority has related his hearing loss disability to acoustic 
trauma.  Moreover, there is no evidence that the veteran 
possesses the requisite medical training or expertise 
necessary to render him competent to offer evidence on 
matters such as medical diagnosis or medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
regard, the Board notes that in Kutscherousky v. West, 12 
Vet. App. 369 (1999), the CAVC held that the prior holdings 
in Justus and Evans were not altered by the CAFC in Hodge.

The veteran has even conceded that he has not been told by 
any of his physicians that his bilateral hearing loss 
disability was related to service.  

In Moray v. Brown, 5 Vet. App. 211 (1993), the CAVC noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  

In Routen v. Brown, 10 Vet. App. 183, 186, (1997), the CAVC 
specifically stated: "[l]ay assertions of medical causation 
. . . cannot suffice to reopen a claim under 38 U.S.C. 
5108."  Accordingly, in addition to not being new, the 
veteran's statements and annotations are not material to the 
issue.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  


Ear Infection, Including Otitis Media

The veteran seeks to reopen his claim of entitlement to 
service connection for ear infection, including otitis media, 
which the RO most recently declined to reopen in February 
1997.

As indicated above, when a claim is finally denied, the claim 
may not thereafter be reopened and allowed, unless new and 
material evidence has been presented.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn, 6 Vet. App. at 529.

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans, 9 Vet. App. at 273.  Under 
Evans, evidence is new if not only previously of record and 
is not merely cumulative of evidence previously of record.

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for ear infection including, otitis media.

The service medical records of the veteran had already been 
considered at the time of the February 1997 determination.  
They showed complaints of an ear ache in March 1957 and right 
ear pain in March 1962.  There were no diagnoses for the 
respective reports.  

There was no evidence of record that the veteran had a 
chronic ear disability or that the ear aches had not resolved 
prior to the veteran's discharge from service.  They are 
therefore not new.

While the additional evidence consists of VA and private 
outpatient treatment records which evidence treatment for 
various ear infections, and are not duplicative of previous 
evidence, and thus are new, they are not material.  They do 
not link the current episodes of ear infection to the 
veteran's period of active duty.  There was already evidence 
of record showing the veteran had a current ear infections at 
the time of the February 1997 determination.  The CAVC has 
held that additional evidence, which consists of records of 
post-service treatment that do not indicate that a condition 
is service-connected, is not new and material.  Cox, 5 Vet. 
App. at 99.

The Board has considered the veteran's testimony and his 
statements in support of his claim which have been associated 
with his claims file.  Although presumed to be true, see 
Justus, they are repetitive of previous statements made to 
physicians and others which were previously considered by the 
RO, and are therefore not new.  

Moreover, there is no evidence that the veteran possesses the 
requisite medical training or expertise necessary to render 
him competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Espiritu, 2 Vet. App. at 
494.  In this regard, the Board notes that in Kutscherousky 
v. West, 12 Vet. App. 369 (1999), the CAVC held that the 
prior holdings in Justus and Evans were not altered by the 
CAFC in Hodge.

The veteran has not presented any new evidence by a competent 
authority that relates his current ear infections to his 
period of active service.

In Moray, 5 Vet. App. at 211, the CAVC noted that lay persons 
are not competent to offer medical opinions and that such 
evidence does not provide a basis on which to reopen a claim 
for service connection.  

In Routen, 10 Vet. App. at 186, the CAVC specifically stated: 
"[l]ay assertions of medical causation . . . cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  Accordingly, in 
addition to not being new, the veteran's statements and 
annotations are not material to the issue.

The veteran has not presented any new evidence which bears 
directly and substantially upon the specific matter under 
consideration, specifically in-service incurrence or 
aggravation.  The recently submitted evidence is either 
merely cumulative of previously submitted evidence or not so 
significant that it must be addressed in order to fairly 
decide the merits of the claim.  Accordingly, such evidence 
does not bear directly and substantially upon the specific 
matter under consideration and is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.

In summary, the Board finds that new and material evidence 
has not been submitted, and thus the claim remains denied.  


ORDER

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
bilateral hearing loss, the appeal is denied.

The veteran, not having submitted new and material evidence 
to reopen the claim of entitlement to service connection for 
ear infection including otitis media, the appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

